Citation Nr: 0522200	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  95-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for epididymitis and hydrocele.

4.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disability, including disc disease.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had over 20 years of active military service and 
separated from active duty in April 1990.

The claim concerning a lumbar spine disability comes to the 
Board of Veterans' Appeals (Board) from a December 1991 
rating decision.  The veteran filed a notice of disagreement 
in May 1992, the RO issued a statement of the case in June 
1992, and the veteran perfected his appeal in October 1992.  

The claims concerning a right knee disability, a left 
shoulder disability, and epididymitis and hydrocele arise 
from an October 1994 rating decision.  The veteran filed a 
notice of disagreement in December 1994, the RO issued a 
statement of the case in April 1995, and the veteran 
perfected his appeal in May 1995.  

The claims concerning a right knee disability, a left 
shoulder disability, and a lumbar spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.

In an April 1995 written statement, the veteran indicated 
that he was seeking compensation for a hernia condition.  
This might have been a claim for an increased rating for a 
previously service-connected right inguinal hernia 
disability, or a claim for service connection for a new 
hernia disability.  In any case, this claim has not been 
developed or certified for appeal, and is not inextricably 
intertwined with the issues now before the Board on appeal.  
Therefore, it is referred to the RO for appropriate action.  





FINDING OF FACT

Since the initial grant of service connection, the veteran 
has occasionally complained of testicular pain; no infections 
with drainage have been noted and the condition has not 
required hospitalizations or continuous, intensive 
management; no medical evidence indicates that his testicles 
have atrophied.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for epididymitis and hydrocele have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.20, 4.115a, 4.115b, Diagnostic Codes 7523, 7525 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

In a July 2003 letter, the RO essentially provided the 
veteran notice regarding what information and evidence was 
needed to substantiate his claim, what information and 
evidence had to be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession that pertained to the 
claim.  By a July 2003 supplemental statement of the case, 
the RO continued to adjudicate the veteran's claim.  

The veteran was also sent a rating decision in October 1994, 
a statement of the case in April 1995, a supplemental 
statement of the case in January 1996, a development letter 
in March 2001, and a supplemental statement of the case in 
March 2005.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  Likewise, these 
documents effectively communicated the veteran's need to 
submit any relevant evidence in his possession.  Given this 
sequence reflecting proper VA process- following, and 
content-complying notice (as required by law), any error in 
not providing notice prior to the rating on appeal is 
harmless.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

The RO has obtained and reviewed numerous VA and private 
medical records, written statements from the veteran, and the 
transcript of his August 1995 local hearing.  VA examinations 
were conducted in November 1995 and February 2005, and the 
reports of these examinations have been obtained and 
reviewed.  

In a June 2004 brief, the veteran's representative argued 
that the February 2005 examination report is inadequate 
because the examiner did not have benefit of reviewing the 
claims folder beforehand.  However, during this examination, 
the veteran self-reported medical history essentially 
comported with his actual treatment, and therefore remanding 
this case so that the VA examiner (who thoroughly discussed 
the veteran's clinical condition) can review the prior 
outpatient records would only serve to delay the appeal.  
Both the RO and the Board (as detailed below) have analyzed 
the veteran's entire history of testicular problems during 
the course of the appeal (including his various outpatient 
visits and VA examinations).  In short, VA has made a 
reasonable effort to obtain relevant records and examine the 
veteran.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3) and (4)(iii).  The applicable duties to 
notify and assist have been substantially met by VA and there 
are no areas in which further development may be fruitful.  

II.  Claim for higher rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  In an appeal of an initial rating (such as in this 
case), consideration must be given to "staged" ratings, 
i.e., disability ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Board will thus consider entitlement to 
"staged ratings."

Epididymitis is rated as chronic epididymo-orchitis, which 
itself is rated as urinary tract infections.  A 10 percent 
rating is assigned for urinary tract infections with long-
term drug therapy, one to two hospitalizations per year, 
and/or requiring intermittent intensive management.  A 30 
percent rating is assigned for urinary tract infections with 
recurrent symptomatic infection requiring drainage, frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7525.  

The veteran has argued (such as in a December 1994 written 
statement) that his epididymitis is a completely different 
condition from his hydrocele and that he should be evaluated 
separately for both disabilities.  All potentially applicable 
diagnostic codes must be considered when evaluating a 
disability.  However, care must be taken not to evaluate the 
same manifestations of a disability under more than one 
applicable code. This would constitute "pyramiding."  38 
C.F.R. § 4.14.  

Hydrocele may be rated, by analogy, under the diagnostic code 
utilized for testicular atrophy. See 38 C.F.R. § 4.20.  A 
noncompensable evaluation is assigned for complete atrophy of 
one testis while a 20 percent is assigned for complete 
atrophy of both testes. 38 C.F.R. § 4.115b, Diagnostic Code 
7523.  

At a June 1994 VA examination, the veteran said that he had 
been treated for epididymitis with antibiotic pain pills, and 
still had problems once or twice a year.  He also said he had 
developed right-sided hydrocele and had bad pain and 
discomfort.  Examination revealed a hydrocele about three 
inches in diameter.  

In a December 1994 written statement, the veteran reported 
that discomfort associated with the hydrocele remained.  This 
enlargement reportedly caused some problems in conjunction 
with seeking work.  He also asserted that pain from 
epididymitis continued quite often and decreased his movement 
during attacks.  

He sought outpatient treatment in March 1995 for exacerbation 
of epididymitis, left greater than right.  Examination 
revealed no erythema.  The left epididymitis was marked by 
swelling and tenderness, but was otherwise unremarkable.  He 
was prescribed a 10-day regimen of medication and was advised 
to follow up with urology.  

At an August 1995 local hearing, the veteran said that his 
epididymitis flared up every month and a half to two months 
(he would take aspirin during these episodes).   He said the 
hydrocele enlarged his testicles to about four times normal 
size.  It made them very tender and they would get "caught 
up" when he was squatting or stooping.  He apparently had to 
stop what he was doing because of pain.  

At a November 1995 VA examination, he said he had problems 
with a hydrocele involving the right scrotal area.  The 
testicle was very tender and sometimes would get caught when 
he assumed certain positions.  He also had epididymitis in 
the left scrotal area.  On examination, there was a hydrocele 
of the right scrotal sac that transilluminated well.  The 
left epididymis was thick and enlarged, but nontender.

At a February 2005 VA examination, the veteran reported 
continued right scrotum discomfort.  He described it as a 
constant aching discomfort in the right testicle, measuring 3 
on a 10-point pain scale.  He reported increased testicle 
sensitivity and pain that increased to 5/10 if he lightly hit 
the right scrotum when walking.  About every two months he 
apparently would have increased swelling and pain around the 
right testicle.  During these episodes, the pain would 
increase to 8/10 and generally last for a couple of days.  He 
would take anti-inflammatory medication which gradually 
improved the condition.  Although these episodes made him 
more uncomfortable, they did not prevent him from performing 
his usual daily activities or occupation.  He said his 
epididymitis recurred every one to two years, during which 
time he would take pain medication and antibiotics.  These 
flare ups would generally resolve in three to four weeks. 

On examination, he was in no acute distress.  He had a right 
hydrocele that made the testicle appear about 50 percent 
larger than the left.  It was tender to palpation.  There 
were no abnormal masses, erythema, or signs of infection.  He 
had normal epididymis and spermatic cord.    

Although the veteran has had (fairly rare) flare ups of 
epididymitis, the claims file simply does not reflect that he 
has had urinary tract infections, drainage, hospitalizations, 
or any testicular problem that could be characterized as 
requiring "continuous intensive management."  Moreover, 
while his right and left testicles have alternatively 
appeared swollen on separate examinations, there is no 
evidence (since the initial grant of service connection) that 
both testes have completely atrophied.  In short, the 
criteria for ratings in excess of 10 percent under either 
Diagnostic Codes 7523 and 7525 have not been met (since the 
initial grant of service connection) and therefore the claim 
is denied.  38 U.S.C.A. § 5107.    

ORDER

An initial rating in excess of 10 percent for epididymitis 
and hydrocele is denied.





REMAND

Right knee and left shoulder disabilities

Service medical records reflect that the veteran complained 
of right knee symptoms in numerous outpatient settings 
between June 1974 and February 1989.  He complained of 
bilateral shoulder pain in 1974 (the month of this outpatient 
visit is not indicated).

No right knee or left shoulder conditions were found at his 
first VA examination after separation (conducted in August 
1990).  However, he subsequently sought VA and private 
outpatient treatment for right knee and left shoulder 
symptoms.  X-rays taken in November 1995 revealed mild 
degenerative joint disease of the left acromioclavicular 
joint and degenerative joint disease of the medial 
compartment of the right knee.

In light of the in-service complaints of knee and shoulder 
symptoms, and the post-service radiological evidence of right 
knee and left shoulder conditions, a VA examination is 
necessary (as detailed below).  

Lumbar spine disability 

The veteran sought treatment for low back pain on various 
occasions during active duty (such as in between March 1968 
and October 1968).  After complaining of a history of low 
back pain in September 1986, he was assessed as having left 
sacroiliitis.  Post-service X-rays showed degenerative 
changes with narrow disc space between L3 and L4.  By a 
December 1991 rating decision, the RO granted service 
connection for chronic lumbar pain due to degenerative 
changes and degenerative disc disease, L3-L4, and assigned an 
initial 10 percent rating, effective from May 1, 1990.  The 
veteran perfected an appeal concerning this initial rating.  
By a January 1993 rating decision, the RO increased the 
rating to 20 percent, effective from May 1, 1990.    

The numerous medical records associated with the claims file 
reflect that the veteran has injured his back at least twice 
post-service.  For example, at an April 1991 examination for 
employment purposes, he reported that he hurt his back while 
moving cylinders at work.  He sought VA outpatient treatment 
for low back pain in October 1993, reportedly just after 
having been in an automobile accident.  At an August 1995 
local hearing, he described having two back-related episodes 
since service.  Once he apparently was driving a lawn tractor 
when it hit a bump and compressed his back, causing him to go 
on crutches.  He also said that he was hit by a car about two 
years later, which caused back pain radiating down both legs.  

Although the veteran has undergone numerous private and VA 
examinations since service connection was granted, none of 
the examination reports delineate which (if any) of his 
current lumbar spine symptoms arise from his in-service 
complaints or from any post-service accidents or injuries.  A 
new examination (as detailed below) is therefore necessary.  
Updated treatment records should be sought prior to this 
examination.  

Therefore, the Board REMANDS for the following:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him for lumbar spine symptoms since March 
2004 (the last time treatment records 
were associated with the claims file).  
Provide him with release forms and ask 
that a copy be signed and returned for 
each health care provider identified, and 
whose treatment records are not already 
contained within the claims file.  When 
the veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform him of the records that the 
RO was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform him that adjudication of his claim 
will be continued without these records 
unless he is able to submit them.  Allow 
him an appropriate period to respond.  

2.  Schedule a VA examination.  Ask the 
examiner to review the veteran's service 
and post-service medical records, noting 
in-service and post service complaints 
and findings, and conduct all studies or 
tests deemed necessary.  The examiner 
should answer the following:

a.  Does the veteran currently have 
a disability of the right knee 
and/or left shoulder, including 
arthritis?  

b.  If so, is at least as likely as 
not (i.e., at least a 50 percent 
probability) that any current right 
knee or left shoulder disability had 
its onset in service, was manifested 
to a compensable degree within a 
year of discharge in April 1990, or 
is otherwise related to service?

c.  What is the nature and extent of 
the veteran's lumbar spine 
disability?  

d.  Does the veteran have lumbar 
spine symptoms which actually arise 
from back injuries and accidents 
which occurred after his discharge 
in April 1990?  If so, is it 
nevertheless at least as likely as 
not that any of these lumbar spine 
symptoms are aggravated by the 
service-connected lumbar spine 
disability?  If so, describe the 
degree of aggravation in as 
objective terms as possible.  

3.  Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

4.  Thereafter, re-adjudicate the claims 
for service connection for a right knee 
disability and a left shoulder 
disability, and the claim for an initial 
rating in excess of 20 percent for a 
lumbar spine disability, including disc 
disease.  If the claims remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


